Candler, J.
1. The original petition was lost, and a copy established. The copy contained an error in the numbering of the paragraphs. The defendant, who answered the original petition, admitted and denied certain paragraphs therein by number; and it was claimed that the erroneous numbering of the established copy was injurious to the defendant, because the jury, in comparing that document with the answer, would necessarily be led to believe that the defendant admitted certain material allegations which in reality he denied. Presumably, however, the established copy was accessible to the defendant and his counsel long before the trial, and it was not shown why the mistake therein was not discovered and rectified before the case was submitted to the jury. Held, that the defendant, not having shown due diligence to discover a mistake which he should have known, is not entitled to a new trial on this ground.
2. The verdict for the plaintiff was amply supported by the evidence, and it was not error to refuse a new trial.

Judgment affirmed.


All the Justices concur, except Evans, J., disqualified.